 
 
I 
112th CONGRESS
2d Session
H. R. 4524 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2012 
Mr. Courtney introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary reduction of duty on yarn of carded cashmere 19.35 metric yarn count or higher. 
 
 
1.Yarn of carded cashmere 19.35 metric yarn count or higher 
(a)In generalHeading 9902.03.02 of the Harmonized Tariff Schedule of the United States (relating to yarn of carded cashmere of 19.35 metric yarn count or higher) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
